Case 0:18-cv-60414-UU Document 32 Entered on FLSD Docket 10/17/2018 Page 1iof1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION

CASE NUMBER: 18-60414-CIV-UNGARO

GRABBA LEAF, LLC, a Florida limited
liability company, and MICHAEL ANDREW
ROBINSON, an individual resident of
Florida,

Plaintiffs,
Wie

KERITH HOLLOWAY, an individual resident
of Florida, and FIRE GRABBA, a Florida
limited liability company,

 

Defendants.
/
KERITH HOLLOWAY, an individual resident
of Florida, and FIRE GRABBA, a Florida
limited liability company,
Counter-Plaintiffs,
Ws
GRABBA LEAF, LLC, a Florida limited
liability company, and MICHAEL ANDREW
ROBINSON, an individual resident of
Florida,
Counter-Defendants,
i

 

REPORT OF MEDIATION

 

A mediation conference was held on October 17, 2018 for the above
referenced matter. Mediator, KAREN EVANS, conducted the proceedings. The

parties were present as indicated by their signatures below.

No agreement was reached.

A partial agreement was reached.

ff a A complete agreement was reached.

The mediation was adjourned until
wy Zit LO A

Mi Laie rew (A

 

     
   

fe

CREO Rts’ / Counter-befengants’ Defendants’ /Counfer-Plaintiffec7”
Counsel Counsel

 

 

 

REN EVANS, ESQUIRE
MEDIATOR

ekobu_ 17,2912

Dats
